Detail Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15th 2021 has been entered.
 
	Claims Status:
	Claims 6-9 and 11 are pending.
	Claim 6 is amended.
	Claim 11 is newly added.
	Claims 6-9 and 11 are being examined as follow:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro et al (US2012/0015453A1 previously cited), in view of Morita et al (US2006/0188817A1 previously cited) and further in view of Fujii et al (US2004/0125023A1 newly cited).
Regarding claim 6, Yamamuro discloses a manufacturing method of a decorative member (refer to Yamamuro title “photovoltaic cell manufacturing method”) comprising: 
preparing a transparent resin layer (transparent substrate #11, fig.2A) provided on a rear surface (first face #11a, fig.2);
disposing a first layer (first electrode layer #13, fig. 2A) on the rear surface of the transparent resin layer (transparent substrate #11, fig.2A); laser (laser device #33, fig.5) irradiation on the first layer (first electrode layer #13, fig.2A)
semiconductor layer 14, fig.2A) on a part not covered with at least the first layer (first electrode layer#13, fig. 2A) of the read surface of the transparent resin layer (transparent substrate 11, fig.2A), where the first layer (first electrode layer #13, fig. 2A) and the second layer (semiconductor layer #14, fig.2A) are included in a decorative layer [first electrode layer #13 and/or semiconductor  layer #14 is/are considered as decorative layer].

    PNG
    media_image1.png
    298
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    548
    484
    media_image2.png
    Greyscale

Yamamuro does not disclose the manufacturing method of a decorative member for a vehicle, a general portion, a stepped portion recessed or protrudingly provided with respect to the general portion, and an inclination portion provided between the stepped portion and the general portion, 
an inclination angle of the inclination portion with respect to a normal line of the general portion being equal to or more than 25 degrees and being equal to or less than 40 degree and a width of the inclination portion being large beyond 0.38 mm and being equal to or less than 1 mm, and
a boundary between an irradiation area and a non-irradiation area of the laser is set as a center in a width direction of the inclination portion.
Morita discloses a transparent resin layer (transparent disk substrate 2020, fig.104) comprises a general portion, a stepped portion recessed or protrudingly provided with respect to the general portion, and an inclination portion provided between the stepped portion and the general portion [fig.104 shows a general portion, a stepped portion recessed or protrudingly provided with respect to the general portion, and an inclination portion provided between the stepped portion and the general portion].

    PNG
    media_image3.png
    531
    519
    media_image3.png
    Greyscale

Fujii discloses a manufacturing method for a decorative member for a vehicle [refer to abstract citing: “…The wave-transmitting cover comprises a transparent resin layer, a base layer and a decorative layer, and the decorative layer contains a lustered piece. The method for producing it comprises a film-forming step of forming a film that has a print face and a deposition design face formed thereon, a shaping step of shaping the film, a first molding step of molding one of a transparent resin layer or a base layer thereon to give a first molded part, and a second molding step of forming the other of the transparent resin layer or the base layer on a surface of the first molded part where the film is provided…”, and Paragraph 0005 – 0006 discloses the wave transmitting cover is for the sensor in autocruise system, and the autocruise system is on a vehicle].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to replace a transparent resin layer of Yamamuro, by using a transparent resin layer comprises a general portion, a stepped portion recessed or protrudingly provided with respect to the general portion, and an inclination portion provided between the stepped portion and the general portion, as taught by Morita, in order to provide another decorative method on a transparent resin layer with a groove and a land, such that the modification of Yamamuro and Morita is capable to perform the step: allowing a part covering the stepped portion in the first layer to remain and separating an excess part, other than the covering the stepped portion, in the first layer by laser irradiation, wherein when the excess part is separated.
Furthermore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention was made to modify a transparent resin layer of Morita, with an inclination angle of the inclination portion with respect to a normal line of the general portion being equal to or more than 25 degree and being equal to or less than 40 degree and a width of the inclination portion being large beyond 0.38 mm and being equal to or less than 1 mm, as it well known in the art of manufacturing design choice purpose1, and a boundary between an irradiation area and a non-irradiation area of the laser is set as a center in a width direction of the inclination portion2, in order suitable for the user application, since applicant has not disclosed that a size of inclination portion, a general portion, and a laser irradiates to a center in a width direction of the inclination portion that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamuro’s method to apply on manufacturing method for a decorative member for a vehicle, as taught by Fujii, in order to increase utility for such method into automotive field of manufacturing.

Regarding claim 7, the modification of Yamamuro, Morita and Fujii discloses substantially all features set forth in claim 6, Yamamuro further discloses the first layer (first electrode layer #13, fig. 2A) is made of indium [refer to Yamamuro Par.0063 cited: “The first electrode layer 13 (lower electrode) is formed of a transparent conductive material, for example, an oxide of metal (TCO) having an optical transparency such as ITO (Indium Tin Oxide).”].
Yamamuro does not disclose when the excess part is separated, irradiation energy of laser irradiated to the first layer is equal to or more than 0.3mJ and is equal to or less than 0.6mJ.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamuro system with when the excess part is separated, irradiation energy of laser irradiated to the first layer is equal to or more than 0.3mJ and is equal to or less than 0.6mJ, as it is well known to a person skilled in the art that, it is a matter of desired application3, in order suitable for the user application, since applicant has not disclosed range of laser energy that provides an 

	Regarding claim 11, the modification of Yamamuro, Morita and Fujii discloses substantially all features set forth in claim 6, Yamamuro, and Morita do not disclose the decorative layer displaying the first layer and the second layer viewable through the transparent resin layer from a front surface of the decorative member.
	Fujii further discloses the decorative layer (decorative layer 3, fig.1) displaying the first layer (lustered piece 5, fig.1) and the second layer (deposition design face 8, fig.1) viewable through the transparent resin layer (transparent resin layer 2, fig.1) from a front surface of the decorative member (wave-transmitting cover 1, fig.1).

    PNG
    media_image4.png
    307
    545
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace the decorative member in Yamamuro’s method with Fujii’s decorative member. In order to apply such method in automotive manufacturing field, doing so would increase the utility of such method.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro et al (US2012/0015453A1 previously cited), in view of Morita et al (US2006/0188817A1 previously cited), further in view of Fujii et al (US2004/0125023A1 newly cited)  and further in view of Bergstrom et al (US2014/0072773A1 previously cited).
	Regarding claim 8, the modification of Yamamuro, Morita and Fujii discloses substantially all features set forth in claim 6, however, the modification of Yamamuro and Morita does not disclose forming a paint layer made of a paint on the rear surface of the transparent resin layer and including a part in which the first layer has been formed, after the first layer is disposed.
	Bergstrom discloses forming a paint layer (second paint layer #214) made of a paint on the rear surface of the transparent resin layer (trim structure body #209) and including a part in which the first layer (first paint layer #210) has been formed, after the first layer (first paint layer #210) is disposed [refer to Bergstorm Par.0063].

    PNG
    media_image5.png
    949
    667
    media_image5.png
    Greyscale

	It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Yamamuro method with forming a paint layer made of a paint on the rear surface of the transparent resin layer and including a The thickness of the different layers is exaggerated in order to make the layers more easily visible”].

Regarding claim 9, The modification of Yamamuro, Morita, Fujii and Bergstorm discloses substantially all features set forth in claim 8, Yamamuro further discloses the first layer (first electrode layer #13, fig. 2A) is made of indium [refer to Yamamuro Par.0063 cited: “The first electrode layer 13 (lower electrode) is formed of a transparent conductive material, for example, an oxide of metal (TCO) having an optical transparency such as ITO (Indium Tin Oxide).”].
However, the modification of Yamamuro, Morita, Fujii and Bergstorm do not disclose when the excess part is separated, irradiation energy of laser irradiated to the first layer is equal to or more than 2.5 mJ and is equal to or less than 3.8 mJ.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamuro system with when the excess part is separated, irradiation energy of laser irradiated to the first layer is equal to or more than 2.5mJ and is equal to or less than 3.8mJ, as it is well known to a person skilled in the art that, it is a matter of desired application4, in order suitable for the user application, since applicant has not disclosed range of laser energy that provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Response to Argument
Applicant's arguments filed June 15th 2021 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…With regard to step (1) of the above Inquiry, the specification, page 1, describes the "field of the Invention" as "a decorative member used in an emblem and the like and a manufacturing method thereof." The description of the related art in the specification, pages 1-2, discusses a "radio wave transmission cover for a vehicle is generally provided with a decorative layer for displaying various designs." In this regard, Yamamoto's photovoltaic cell manufacturing method, and Morita's optical disc storage medium are not in the field of a decorative member used in an emblem, nor are they in the field of a radio wave transmission cover for a vehicle that has a decorative layer. While Bergstrom may relate to vehicle structures, Bergstrom is not in the field of decorative members for emblems, or radio wave transmission covers for vehicles. Accordingly, the cited references fail to qualify as analogous with regard to Step (1) of the inquiry. 
Now referring to step (2) of the above Inquiry, the present specification, pages 1-2, describes the problem addressed by the inventor as the three-dimensional characters or figures of a decorative layer of a decorative member which has a transparent resin layer on the front side, a base layer on the rear side, and a decorative layer interposed therebetween; a position of a screen mesh of transfer sheet may be shifted when printed and the boundary line is not clear, with a poor appearance. 
Under step (2), in determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In determining whether references are reasonably pertinent, the examiner is to consider "the similarities and differences in structure and function of the invention." MPEP 2141.01(a)(II). Furthermore, the claimed invention as a whole must be considered. MPEP 2141.02(I). 
In this regard, Yamamuro describes the problem detecting structural defects such as increased electrical resistance (paragraph [0013]), electrically separating compartment elements (paragraph [0014-15]), short-circuiting or the like and removing portions at which structural defects occur (paragraphs [0016-0018]), and others, which cause malfunctions which that power generation voltage or photoelectric conversion efficiency are degraded. Yamamuro's object is to provide a photovoltaic cell manufacturing method and apparatus where a region in which the structural defect exists is accurately separated from a portion at which the structural defect does not exist (paragraph [0026]). 
Morita describes the problem as providing a durable reproduction in a digital recording storage medium having a concentric or spiral groove (e.g., an optical disk) (Abstract). Morita aims to provide a reproduction continuously carried out by a laser beam of 1,000,000 or more.  
It is respectfully submitted that the inventor faced with the problem of humanly visible three-dimensional characters or figures of a decorative layer of a decorative member, where a problem of a poor appearance is caused by a shifting position of a screen mesh of transfer sheet, would not refer to a reference such as Yamamuro which addresses electrical problems caused in photovoltaic cell structures. Nor would such an inventor refer to a reference such as Morita's optical disk which is reproducible by a laser beam, which has nothing to do with visual appearance at all. 
In this regard, it is respectfully urged that neither Yamamuro nor Morita are analogous references, and thus the rejection relying on Yamamuro and Morita should be withdrawn…”, in the Remark.
The examiner's response: The applicant's arguments above are not persuasive, because:
It is pointed out that the limitation of “decorative member” is extremely board, even when such limitation couple with “for a vehicle”. There is lack of claim languages cited in the claims that clarify what is its purpose, function, operation or benefit of the “decorative member”, beside its “decorative” purposes. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, applicant only cited “decorative member” and limitation of the general steps for structural of the “decorative member”, there is no claim languages related to “radio wave transmission cover”, it merely cited as a “decorative member”. Therefore, since it is only for “decorative” purposes, any devices or products that have similar structural limitation steps can be consider as a “decorative member”.
In response to applicant's argument that Yamamuro and Morita are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Yamamuro and Morita references are related as the same technical field (decoration field), such that it’s obvious to combine them.
The applicants argue: “…Furthermore, Griebel's vehicle lining fails to remedy the additional deficiencies of Yamamoto/Morita/Bergstrom discussed in the present remarks. 
Accordingly, the cited references fail to teach or suggest the following limitations recited in amended claim 6, in combination with the other limitations: 
"A manufacturing method of a decorative member for a vehicle" 
"disposing a first layer on at least the stepped portion and the inclination portion of the rear surface of the transparent resin layer; ..." 
"disposing a second layer on apart not covered with at least the first layer of the rear surface of the transparent resin layer, wherein the first layer and the second layer are included in a decorative layer for a vehicle." 
None of the other references remedies the deficiencies of the applied references discussed above. 
For at least these reasons, the combination of features recited in the independent claim, when interpreted as a whole, is submitted to patentably distinguish over the references of record. 
With respect to the rejected dependent claims, applicant respectfully submits that these claims are allowable not only by virtue of their dependency from the independent claim which is believed to be patentable as explained above, but also because of additional features they recite in combination…”, in Remark. 
The examiner's response: The applicant's arguments above is mooted in view of the new ground(s) of rejection:
Fujii discloses a manufacturing method of a decorative member for a vehicle [refer to abstract and Paragraph 0005 – 0006].

Regarding the argument on prior art Griebel: the argument is unpersuasive, because:
It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the newly Griebel reference is only used to disclose a decorative member for a vehicle, all the other limitations already disclosed by either Yamamuro and/or Morita. Additionally, the references are related as the same technical field (decoration field) as mentioned above, therefore it would have been obvious to combine them.

Regarding claim 11, the argument is mooted in view of the new ground(s) of rejection:
	Fujii further discloses the decorative layer (decorative layer 3, fig.1) displaying the first layer (lustered piece 5, fig.1) and the second layer (deposition design face 8, fig.1) viewable through the transparent resin layer (transparent resin layer 2, fig.1) from a front surface of the decorative member (wave-transmitting cover 1, fig.1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        

 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence for well known, Refer Kawaguchi et al (JP 2010-188987) discloses the base material may have an angle of inclination of 30 degrees to 89 degrees, and refer to Fuji (US2006/0284335) discloses the height of the inclination is 1mm to 3mm and that would equal to width range of 0.320 mm to 4.672mm
        2 It is well known that the laser position can be adjusted either by moving the laser itself or moving the workpiece, as Yamamuro Par.0089 cited: “The stage movement mechanism 35 controls the relative position between the structural defect D and a laser device 33, and transfers the stage 31 with respect to the position of the laser device 33”.
        3 Refer to Chacin et al (US2012/0211477A1) discloses a laser energy range of 0.1mJ to 1.0 mJ.
        4 Refer to Chacin et al (US2012/0211477A1) discloses a laser energy range of 0.1mJ to 1.0 mJ.